                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL



       Case No.      CV 19-02347-DSF (JCx)                                        Date    July 23, 2019

       Title         Sarah Rich v. Spare, C.S., Inc.
       Present: The Honorable         DALE S. FISCHER, United States District Judge
                       Renee Fisher                                         Not Reported
                       Deputy Clerk                                        Court Reporter
              Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                        Not Present                                           Not Present
       Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR
                    LACK OF PROSECUTION

             Plaintiff is ORDERED to show cause why this case should not be dismissed for lack of
     prosecution. See Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent power to dismiss for
     lack of prosecution on its own motion).

            Defendant did not answer the complaint, but Plaintiff has failed to request entry of default
     pursuant to Fed. R. Civ. P. 55(a). Plaintiff can satisfy this OSC by seeking entry of default or by
     dismissing the complaint.

           Plaintiff must respond to this order within 21 days. Failure to respond to this OSC will be
     deemed consent to the dismissal of the action. Pursuant to Rule 78 of the Federal Rules of Civil
     Procedure, the Court finds that this matter is appropriate for decision without oral argument.

             Filing the above document on or before the deadline indicated above will constitute a
     satisfactory response to this OSC.




Page 1 of 1                                        CIVIL MINUTES                             Initials of Deputy Clerk: rf
